        Case 1:19-cv-00901-JLT Document 12 Filed 09/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10

11    RICHARD SCOTT KINDRED,                              1:19-cv-00901-JLT (PC)
12                       Plaintiff,                       ORDER GRANTING PLAINTIFF’S
                                                          MOTION FOR EXTENSION OF TIME
13           v.                                           AND DENYING PLAINTIFF’S
                                                          REQUESTS FOR A SUBPOENA
14    WUILMER CABRERA, et al.,
                                                          (Docs. 5, 11)
15                       Defendants.
                                                          THIRTY-DAY DEADLINE
16
            Plaintiff’s complaint was recently screened and found to be devoid of a cognizable claim.
17
     (Doc. 7.) Plaintiff was then ordered to file a first amended complaint, a notice of voluntary
18
     dismissal, or a notice of election to stand on his complaint. Plaintiff now moves for an extension
19
     of time to file a response. (Doc. 11.) Good cause appearing, this request will be granted.
20
            Plaintiff has also filed two motions for a subpoena to be served on the Litigation
21
     Coordinator at Coalinga State Hospital in Coalinga, California to obtain employment records that
22
     would help Plaintiff ascertain the identity of a John Doe defendant (Doc. 11) and to obtain a copy
23
     of a police report dated February 9, 2019 (Doc. 5). The Court finds Plaintiff’s motions for a
24
     subpoena to be premature in the absence of a cognizable claim and before the issuance of a
25   discovery and scheduling order. See Smith v. Municipality of Fresno, 1:19-cv-0651-DAD-EPG,
26   2019 WL 6618059, at *3 (E.D. Cal. Dec. 5, 2019) (“If the Court finds cognizable claims in this
27   matter and orders that the case proceed to the discovery stage, the Court will instruct Plaintiff as
28   to how to issue subpoenas.”); Wallace v. Pierce County Sheriff’s Dep’t, 3:19-cv-5329-RBL-
                                                      1
        Case 1:19-cv-00901-JLT Document 12 Filed 09/08/20 Page 2 of 2

     DWC, 2019 WL 2141640, at *6 (W.D. Wash. May 16, 2019) (denying request for a subpoena as
 1
     premature “[a]s the Court has not yet served Plaintiff’s complaint or entered a pre-trial scheduling
 2
     order.”) These motions will therefore be denied.
 3
            Based on the foregoing, the Court ORDERS as follows:
 4          1. Plaintiff’s motion for extension of time (Doc. 11) is GRANTED. Plaintiff shall file
 5               his response to the Court’s Screening Order within thirty days from the date of this
 6               order; and
 7          2. Plaintiff’s motions for a subpoena (Docs. 5, 11) are DENIED as premature.
 8

 9   IT IS SO ORDERED.

10      Dated:     September 7, 2020                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                        2
